DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 25, 30-34, 39, 43 and 47-49 are allowed.
Regarding claim 25, the prior art does not disclose “ a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one notch extending into the microelectronic substrate from the at least one side thereof and wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; a first microelectronic die having a first surface and an opposing second surface, wherein the first microelectronic die includes at least one bond pad in or on the first microelectronic die first surface and wherein the first microelectronic die first surface is attached to the microelectronic substrate first surface such that a portion of the first microelectronic die extends over the microelectronic substrate notch to expose the at least one first 
Regarding claim 33, the prior at does not disclose “a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one notch extending into the microelectronic substrate from the at least one side thereof and wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; a first microelectronic die having a first surface and an opposing second surface, wherein the first microelectronic die includes at least one bond pad in or on the first microelectronic die first surface and wherein the first microelectronic die first surface is attached to the microelectronic substrate first surface such that a portion of the first microelectronic die extends over the 
Regarding claim 34, the prior art does not disclose “forming a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; forming at least one notch extending into the microelectronic substrate from the at least one side thereof; Application. No. 16/325,0564 Examiner: HARRISTON Docket No. 01.P105841PCT-USArt Unit: 2899forming a first microelectronic device having a first surface and an opposing second surface, wherein the first microelectronic device includes at least one bond pad in or on the first microelectronic device first surface; attaching the first microelectronic device first surface to the microelectronic substrate first surface such that a portion of the first 
Regarding claim 42, the prior art does not disclose “forming a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; forming at least one notch extending into the microelectronic substrate from the at least one side thereof; forming a first microelectronic device having a first surface and an opposing second surface, wherein the first microelectronic device includes at least one bond pad in or on the first microelectronic device first surface; attaching the first microelectronic device first surface to the 
Regarding claim 43, the prior art does not disclose “a board; and a microelectronic structure attached to the board, wherein the microelectronic structure includes: a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one notch extending into the microelectronic substrate from the at least one side thereof and wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; a first microelectronic die having a first surface and an opposing second surface, wherein the first microelectronic die includes at least one bond pad in or on the first microelectronic die first surface and wherein the first microelectronic die first surface is Application. No. 16/325,0567 Examiner: HARRISTON Docket No. 01.P105841PCT-USArt Unit: 2899attached to the microelectronic substrate first surface such that a portion of the first microelectronic die extends over the microelectronic substrate notch to expose the at least one first microelectronic die bond pad through the microelectronic substrate notch; and at least one first bond wire extending through the microelectronic substrate notch and electrically attached to the at least one bond pad on the first microelectronic die and to the at least one bond pad on the microelectronic substrate second surface” in combination with the remaining claimed features.
Regarding claim 49, the prior art does not disclose “ a board; and Application. No. 16/325,0568 Examiner: HARRISTON Docket No. 01.P105841PCT-USArt Unit: 2899a microelectronic structure attached to the board, wherein the microelectronic structure includes: a microelectronic substrate having a first surface, an opposing second surface, and at least one side extending between the first surface and the second surface, wherein the microelectronic substrate includes at least one notch extending into the microelectronic substrate from the at least one side thereof and wherein the microelectronic substrate includes at least one bond pad in or on the microelectronic substrate second surface; a first microelectronic die having a first surface and an opposing second surface, wherein the first microelectronic die includes at least one bond pad in or on the first microelectronic die first surface and wherein the first microelectronic die first surface is attached to the microelectronic substrate first surface such that a portion of the first microelectronic die extends over the microelectronic substrate notch to expose the at least one first microelectronic die bond pad through the microelectronic substrate notch; and at least one first bond wire extending through the microelectronic substrate notch and electrically attached to the at least one bond pad on the first microelectronic die and to the at least one bond pad on the microelectronic substrate second surface” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899